DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1-3, 4-5, 6-7, 8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 2008/0110859) in view of Banna et al (US 8,974,684)
    Koshiishi discloses a plasma etching apparatus, comprising:
    a processing vessel 10 (page 5, para 0065) 
   a stage 16 provided within the processing vessel and configured to place thereon a W/substrate on which a film as an etching target is formed ( page 5, para 0067, page 6, para 0078, fig. 1)
  a gas supply 66 configured to supply a processing gas into the processing vessel ( page 6, para 0073, fig. 1)


a second high frequency power supply 90 configured to supply a second high frequency power having a frequency ( 2MHz) lower than a frequency ( 60 MHz) of the first high frequency power 48 to the stage ( page 6, para 0074, 0078)
a control device 95 configured to control a supply and a stop of the supply of the first high frequency power and a supply and a stop of the supply of the second high frequency power ( page 6, para 0069-0070, page 7, para 0084, page 11, para 0171,figs 1, 18); wherein the control device 95 controls the supply and the stop of the supply of each of the first high frequency power 48 and the second high frequency power 90 at every duty cycle/preset cycle ( page 9, para 0107-0108, page 12, para 0172-0174, fig. 1, figs. 16-17); the first high frequency power 48 and the second high frequency power 90 are supplied exclusively ( page 6, para 0074, 0076, fig. 1). Koshiishi also discloses a power modulation mode including a supply time with respect to a single cycle of the supply and the stop of the supply of the first high frequency power 48 and a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power 90 (page 12, para 0173-0175, figs 18-19)
   Unlike the instant claimed invention as per claim 1, Koshiishi fails to specifically disclose the limitation of a ratio of a supply time with respect to a single cycle of the supply and the stop of the supply of the first high frequency power is lower than a ratio of a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power.

a second high frequency power supply 122 configured to supply a second high frequency power to the stage 116 ( col 7, lines 35-45, fig. 1). Banna also discloses that a pulse duty cycle (t/ON/t P)/ratio of a supply time with respect to a pulse duration/single cycle of the supply and the stop of the supply of the first high frequency power/source power 108 is (10 %) lower than a duty cycle/ratio (50%) of a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power/bias power 122 ( col 7, lines 37-60, col 8, lines 1-15, figs 3C-3D)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a lower duty cycle/ratio of a supply time with respect to a single cycle of the supply and the stop of the supply of the first high frequency power than a duty cycle/ratio of a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power in Koshiishi’s plasma etching apparatus to control ion energy distribution in the plasma and to reduce ion bombardment damage on the substrate as taught in Banna ( col 8, lines 10-20, col 10, lines 55-60)
 Regarding claim 2, the modified reference of Koshiishi would have disclosed that the single cycle during which the supply and the stop of the supply of each of the first high frequency power 48 and the second high frequency power 90 is controlled includes a period during which neither the first high frequency power nor the second high frequency power is supplied (page 12, para 0173, fig. 18)

Unlike the instant claimed inventions as per claims 4-5, 11-12, Koshiishi fails to specifically disclose the limitations of wherein the control device controls the supply and the stop of the supply of the first high frequency power such that the ratio of the supply time with respect to the single cycle of the supply and the stop of the supply of the first high frequency power is in a range from 10% to 20%/wherein the control device controls the supply and the stop of the supply of the second high frequency power such that the ratio of the supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power is equal to or larger than 50%.
  Banna discloses that the plasma etching apparatus comprises a control device 140, the
 control device 140 controls the supply and the stop of the supply of the first high frequency power 108 such that a pulse duty cycle (t/ON/t P)/ratio of a supply time with respect to a pulse duration/single cycle of the supply and the stop of the supply of the first high frequency power 108 is 10%/ such that a pulse duty cycle (t/ON/t P)/ratio of a supply time with respect to a pulse duration/single cycle of the supply and the stop of the supply of the second high frequency power 122 is 50% ( col 7, lines 1-15, 35-60, col 8, lines 1-15, fig 1, fig. 2, figs 3C-3D)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed Koshiishi’s control device to control the supply and the stop of the supply of the first high frequency power such that a pulse duty cycle (t/ON/t P)/ratio of a supply time with respect to a pulse duration/single cycle of the supply and the stop of the ON/t P)/ratio of a supply time with respect to a pulse duration/single cycle of the supply and the stop of the supply of the second high frequency power is 50% to minimize charge-up on, and/or control the etch rate of the substrate as taught in Banna ( col 10, lines 35-63)
 Regarding claims 6, 13, the modified reference of Koshiishi would have disclosed that the plasma etching apparatus further comprising: a shower head 40 configured to supply the processing gas supplied from the gas supply into the processing vessel in a shower shape (page 6, para 0073, fig. 20; and a voltage supply 50 configured to supply a negative DC voltage to the shower head (page 6, para 0075, page 10, para 0111, fig. 20)
Regarding claims 7-8, 14 the modified reference of Koshiishi would have disclosed the film as the etching target is a SiN/a silicon-containing insulating film (page 10, para 0144)
Regarding claim 10, the modified reference of Koshiishi would have disclosed the control device 95 starts the supply of the first high frequency power 48 at a time when the supply of the second high frequency power 90 is stopped ( page 12, para 0175, fig. 19B)

Claim(s) 1, 3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 10,090,162) in view of Banna et al (US 8,974,684)
    Tanaka discloses a plasma etching apparatus, comprising:
    a processing vessel 101 ( col 4, lines 39-42)

a gas supply 107 configured to supply a processing gas into the processing vessel ( col 4, lines 60-65 )
 a first high frequency power supply 105 configured to supply a first high frequency power into the processing vessel 101 to form a processing gas supplied into the processing vessel into plasma (col 4, lines 48-60 )
a second high frequency power supply 113 configured to supply a second high frequency power having a frequency ( 13.56 MHz) lower than a frequency ( 2,45 GHz) of the first high frequency power 105 to the stage 109 ( col 4, lines 54-58, col 5, lines 1-12 )
a control device 115 configured to control a supply and a stop of the supply of the first high frequency power and a supply and a stop of the supply of the second high frequency power ( col 5, lines 55-65 ); wherein the control device 115 controls the supply and the stop of the supply of each of the first high frequency power 105 and the second high frequency power 113 at every preset cycle ( col 5, lines 64-67, col 6, lines 1-6 ); the first high frequency power 105 and the second high frequency power 113 are supplied exclusively ( col 5, lines 56-64, fig. 8).
Tanaka also discloses a power modulation mode including a supply time with respect to a single cycle of the supply and the stop of the supply of the first high frequency power 105 and a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power 113 (col 9, lines 54-67, col 10, lines 1-12, figs 10(a), 10(b))

  Banna discloses a plasma etching apparatus comprises a first high frequency power supply  108 configured to supply a first high frequency power into the processing vessel 104 to form a processing gas supplied into the processing vessel into plasma ( col 4, lines 24-32, fig. 1), 
a second high frequency power supply 122 configured to supply a second high frequency power to the stage 116 ( col 7, lines 35-45, fig. 1). Banna also discloses that a pulse duty cycle (t/ON/t P)/ratio of a supply time with respect to a pulse duration/single cycle of the supply and the stop of the supply of the first high frequency power/source power 108 is (10 %) lower than a duty cycle/ratio (50%) of a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power/bias power 122 ( col 7, lines 37-60, col 8, lines 1-15, figs 3C-3D)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a lower duty cycle/ratio of a supply time with respect to a single cycle of the supply and the stop of the supply of the first high frequency power than a duty cycle/ratio of a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power in Tanaka’s plasma etching apparatus to control ion energy distribution in the plasma and to reduce ion bombardment damage on the substrate as taught in Banna ( col 8, lines 10-20, col 10, lines 55-60)

Regarding claims 7-8, the modified reference of Tanaka would have disclosed the film as the etching target is a silicon oxide/silicon-containing insulating film (col 10, lines 27-33)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 2008/0110859) in view of Banna et al (US 8,974,684)
    Koshiishi discloses a plasma etching method, comprising:
  placing, on a stage 16 provided within a processing vessel 10, a substrate on which a film as an etching target is formed  ( page 5, para 0065, 0067, page 6, para 0078, fig. 1)
 supplying a processing gas into the processing vessel 10 ( page 8, para 0107)
forming plasma from the processing gas supplied into the processing vessel by supplying a first high frequency power 48 into the processing vessel  ( page 6, para 0073-0074, fig. 1)
attracting ions included in the plasma formed from the processing gas into the substrate by supplying a second high frequency power 90 having a frequency ( 2Mhz) lower than a frequency ( 60 MHz) of the first high frequency power 48 to the stage ( page 6, para 0074, 0078); wherein in the forming of the plasma and the attracting of the ions, a supply and a stop of the supply of the first high frequency power and a supply and a stop of the supply of the second high frequency power are controlled independently at every duty cycle/preset cycle ( page 9, para 0107-0108, page 12, para 0172-0174, fig. 1, figs. 16-17); the first high frequency power 48 and the second high frequency power 90 are supplied exclusively  ( page 6, para 
 Unlike the instant claimed invention as per claim 9, Koshiishi fails to specifically disclose the limitation of wherein a ratio of a supply time with respect to a single cycle of the supply and the stop of the supply of the first high frequency power is lower than a ratio of a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power.
Banna discloses a plasma etching method employing a plasma apparatus comprises a first high frequency power supply 108 configured to supply a first high frequency power into the processing vessel 104 to form a processing gas supplied into the processing vessel into plasma ( col 4, lines 24-32, fig. 1), a second high frequency power supply 122 configured to supply a second high frequency power to the stage 116 ( col 7, lines 35-45, fig. 1). Banna also discloses that a pulse duty cycle (t/ON/t P)/ratio of a supply time with respect to a pulse duration/single cycle of the supply and the stop of the supply of the first high frequency power/source power 108 is (10 %) lower than a duty cycle/ratio (50%) of a supply time with respect to the single cycle of the supply and the stop of the supply of the second high frequency power/bias power 122 ( col 7, lines 37-60, col 8, lines 1-15, figs 3C-3D)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a lower duty cycle/ratio of a supply time with respect to a single cycle of the supply and the stop of the supply of the first high frequency power than 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Long et al ( US 2017/0040176)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LAN VINH/Primary Examiner, Art Unit 1713